165 S.W.3d 498 (2005)
STATE of Missouri, Respondent,
v.
Robert FISHER, Appellant.
No. ED 84678.
Missouri Court of Appeals, Eastern District, Division Three.
April 19, 2005.
Rehearing Denied June 30, 2005.
Rosalynn Koch, Columbia, MO, for appellant.
Deborah Daniels, Leslie McNamara (co-counsel), Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J. and NANNETTE A. BAKER, J.

OPINION
PER CURIAM.
This appeal arises from Robert Fisher's conviction for second degree statutory sodomy after a bench trial. After a sentencing hearing, the trial court issued a "memorandum," in which Fisher was ordered to serve 120-days shock time in the county jail with work release. This order does not meet the requirements of Rule 29.07(c). The trial court's docket sheet indicates that a "judgment" was entered, but no such document appears in the record on appeal. Recognizing that there was no final appealable judgment in this case, the parties jointly sought to stay the appeal pending execution of a final judgment. We ordered Fisher to show cause why the appeal should not be dismissed for lack of a final judgment, concluding that there was no authority for the parties' request for a stay and no authority for acceptance of a premature notice of appeal in a criminal case. But see Rule 81.05(b) (regarding premature appeals in civil cases). Nothing has been filed in response to the order to show cause, and the appeal is, therefore, dismissed for lack of a final judgment.